142 F.3d 571
In re:  VOGEL VAN & STORAGE, INC., Debtor.William M. McCARTHY, Esq., as Trustee for the Estate ofVogel Van & Storage, Inc. Plaintiff-Appellant-Cross-Appellee,v.NAVISTAR FINANCIAL CORPORATION, formerly known asInternational Harvester Credit Corp., andNavistar, Inc., formerly known asInternational Harvester Company,Defendants-Appellees-Cross-Appellants.
Nos. 97-5055, 97-5057.
United States Court of Appeals,Second Circuit.
Argued Feb. 24, 1998.Decided April 27, 1998.

Richard L. Weisz, Hodson, Russ, Andrews, Woods & Goodyear, Albany, NY, for Appellants.
Murray S. Brower, Catone & Brower, Albany, NY, for Appellee.
Before: WINTER, Chief Judge, PARKER, Circuit Judge, and SCHWARZER, District Judge.*
PER CURIAM:


1
William M. McCarthy, trustee for the estate of Vogel Van & Storage, Inc.  ("Vogel Van"), appeals from a judgment of the United States District Court for the Northern District of New York, affirming the bankruptcy court's conclusion that a payment by Vogel Van to appellees was made in the ordinary course of business for purposes of 11 U.S.C. § 547(c)(2) and was therefore not avoidable as a preferential transfer pursuant to Section 547(b).  We affirm for substantially the reasons stated in Judge Scullin's opinion.  In re Vogel Van & Storage, Inc., 210 B.R. 27, 34-37 (N.D.N.Y.1997).


2
Because we agree with Judge Scullin that Vogel Van's payment was made in the ordinary course of business, we do not reach appellees' assertion on cross-appeal that Key Bank, a creditor of Vogel Van, was not entitled under 11 U.S.C. § 547(b) to pursue, on behalf of the bankruptcy estate, the appeal from the bankruptcy court's judgment.


3
We therefore affirm.



*
 The Honorable William W. Schwarzer, of the United States District Court for the Northern District of California, sitting by designation